Citation Nr: 0930243	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1979 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Fort Harrison, Montana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
sought.  The claim was certified for appeal by the White 
River Junction, Vermont, RO.


FINDING OF FACT

The Veteran's bipolar disorder is etiologically related to 
service.


CONCLUSION OF LAW

The Veteran's bipolar disorder was incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that an 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Analysis

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137;    38 C.F.R. §§ 3.307, 3.309.

The Veteran claims entitlement to service connection for a 
bipolar disorder.  The Veteran's service treatment records 
are silent for any psychiatric disorder.  His separation 
examination included normal psychiatric findings.  The 
Veteran, however, was treated and eventually discharged from 
the military for alcohol and drug dependency.  He argues that 
he was abusing substances to cope with his bipolar symptoms, 
and his alcohol and drug use masked his symptoms of a bipolar 
disorder.  The record contains one private opinion and two VA 
opinions supporting this contention.  Therefore, the Board 
agrees that the Veteran is entitled to service connection for 
a bipolar disorder.

As stated previously, the Veteran's service treatment records 
are silent for a diagnosis of or treatment for any 
psychiatric disorder.  The earliest record in the claims file 
containing a diagnosis of a bipolar disorder is dated 
November 1993.  The Veteran also submitted a December 1984 
discharge summary documenting treatment for depression and 
substance abuse and a May 1985 invoice from treatment at a 
psychiatric facility.  No history of any psychiatric 
treatment was noted on his discharge summary.  A long history 
of substance abuse was noted. 

In November 2002, the Veteran's private psychiatrist 
submitted a letter stating that she believed that the Veteran 
was having symptoms of a bipolar disorder during his active 
duty in the military, however, these symptoms were obscured 
by substance abuse.

The Veteran was afforded a VA examination in December 2003.  
The Veteran reported developing auditory hallucinations while 
in the military.  He also reported being forced to work as an 
informant for the Office of Special Investigations after 
receiving an Article 15 for drug possession.  At the VA 
examination, the Veteran continued to have psychotic symptoms 
of auditory hallucinations and vague paranoia.  He had number 
and religious obsessions.  The psychiatrist noted that the 
Veteran's personnel records had not yet been associated with 
the claims file, but once they were, VA should check to 
verify the claimant's assertions regarding working as an 
undercover informant.  If he did not work for the Office of 
Special Investigations, then this would indicate "a 
delusional process" while in the service.  The psychiatrist 
opined that the Veteran had significant psychiatric symptoms 
while in the military, namely psychosis and depression, and 
it was more likely than not that his bipolar symptoms 
presented themselves in the military.  The examiner did note 
that there was no evidence in the service treatment records 
of a bipolar disorder or that it was manifested to a 
discernable degree within one year after discharge.  The 
psychiatrist, however, found the Veteran very credible 
concerning his discussions of hallucinations and depression 
while in service.  She believed that these symptoms, as 
described by the Veteran, were the beginnings of a bipolar 
disorder.

The Veteran was afforded another VA examination in July 2008.  
The psychologist also opined that it was at least likely as 
not that the Veteran's bipolar disorder symptoms were caused 
or aggravated by military service.  He noted that the 
Veteran's first documented treatment for a bipolar disorder 
was not until the 1990's, but he stated that it was not 
unusual for those suffering from a bipolar disorder to not 
seek treatment or attempt to cope with symptoms through 
substance abuse.  He also noted that the record was unable to 
confirm that the Veteran's worked as an undercover informant 
for the Office of Special Investigations.  As the December 
2003 psychiatrist opined, this would most likely indicate 
that the Veteran was suffering delusions while in service.

The Board further notes that a veteran is qualified to 
comment on the chronicity of his psychiatric symptoms in 
service and the continuity of his symptoms after service.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1337.  While his 
service treatment records do not show specific treatment for 
a psychiatric disability, they show that the Veteran was 
suffering from severe alcohol and drug abuse.  Various mental 
health professionals have found this abuse, as well as the 
Veteran's credible descriptions of his in-service symptoms, 
to be consistent with onset symptoms of a bipolar disorder.  
For these reasons, the Board finds that the Veteran's claim 
of entitlement to service connection for a bipolar disorder 
must be granted.


ORDER

Entitlement to service connection for a bipolar disorder is 
granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


